Title: To James Madison from Thomas Worthington, 26 May 1815
From: Worthington, Thomas
To: Madison, James


                    
                        Sir,
                        State of Ohio Chillicothe 26t. May 1815.
                    
                    In a letter addressed to Col. Monroe, then Secretary for the Department of War, in February last, I took the liberty of recommending the propriety of calling the Indians, North-West of the River Ohio together in council and the distribution of some presents among them. The object, was two fold, first to conciliate them and secondly to keep them together as long in the season as possible for the purpose of derangeing their plan of operation,

during the Campaign, if the war had continued. About the time peace took place, I again took the liberty of suggesting to Col. Monroe, the propriety of calling the Indians together, for the purpose of settling a peace with them. The views I had on this subject, were sanctioned by the opinions of Gentlemen, best informed in this quarter and on the frontier, on Indian affairs.
                    From the best information, I possessed on the subject I was persuaded if something of this kind was not done, in all probability a continuation, of Indian hostilities on the frontier, might be expected.
                    I have not been informed that any step has been taken to prevent such a state of things.
                    The Commanding General of the 8th. Military District and the Acting Governor of the Michigan Territory both inform me, that they have received no instructions to notify the Indians formally, that peace with their allies has taken place; nor am I advised that they (the Indians) have received this notification from their allies.
                    I take the liberty to send you the copy of a letter I have this day received from the Acting Governor of the Michigan Territory, which is corroborated by information from other sources.
                    Having heard nothing from the War Department on the subject, and as it is of much importance to the people of Ohio and the adjoining territories that peace should exist with our Indian neighbours, I have deemed it my duty to give you the foregoing information, hoping that such measures may be adopted, as will either put us at peace with the Indians or enable us to defend ourselves against their depredations.
                    A state of hostility continues on the frontier. I have been advised of four or five cases lately, of murders committed on both sides and am persuaded many more will take place, if something is not done to prevent it. I understand the Surveyor General has made representations of the refusal of the Indians to permit him to go on to survey the lands in Michigan, set apart for Military bounty. I have the honor to be Very Respectfully
                    
                        T Worthington
                    
                